Citation Nr: 1207710	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  04-36 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disabilities of multiple joints, to include the shoulders, and to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a claimed sleep disorder, loss of energy, fatigue, and sweating to include as due to an undiagnosed illness.

3.  Entitlement to a rating in excess of 10 percent prior to August 17, 2005, and in excess of 20 percent beginning August 17, 2005, for bony prominence of the right side of the pelvis with right leg stiffness and pain (right pelvis disability).

4.  Entitlement to an initial rating in excess of 10 percent for a gastrointestinal disability.

5.  Entitlement to a rating in excess of 10 percent for tinea cruris and tinea pedis.

6.  Entitlement to a rating in excess of 10 percent for right foot bunion, status-post bunionectomy.

7.  Entitlement to a rating in excess of 10 percent for left foot bunion, status-post bunionectomy.

8.  Entitlement to a compensable rating for hemorrhoids.

9.  Entitlement to a compensable rating for residuals of a fracture of the right ring finger.

10.  Entitlement to an initial rating in excess of 10 percent Prior to July 5, 2011, and in excess of 30 percent from that date for posttraumatic stress disorder (PTSD).  

11.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to November 1991, including service in the Persian Gulf. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2009.  A transcript of the hearing is associated with the claims files. 

It appears that in August 2005 the Veteran again requested entitlement to an annual clothing allowance, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Veteran's claims for service connection for a disability of the joints and a sleep disorder, and increased ratings for a gastrointestinal disability, skin disability, PTSD, and entitlement to TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's disability of the right pelvis has been manifested by impairment that most nearly approximates moderate hip disability.

2.  The Veteran's tinea cruris and tinea pedis cover less than 2 percent of his whole body, without constant exudation or itching with extensive lesions or marked disfigurement.  

3.  The Veteran's right foot disability approximates amputation of the great toe, but not amputation with removal of the metatarsal head.  

4.  The Veteran's left foot disability approximates amputation of the great toe, but not amputation with removal of the metatarsal head.  

5.  The Veteran's hemorrhoids are manifested by not more than mild to moderate symptoms; the hemorrhoids have not been large or thrombotic, irreducible with excessive redundant tissue, evidencing frequent recurrences, nor is there persistent bleeding with anemia or fissures.  

6.  Right ring finger disability is manifested by occasional pain and difficulty gripping, but without evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for a right pelvis disability for the period on appeal are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2011). 

2.  The criteria for a rating in excess of 10 percent for tinea cruris and tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 4.7, 4.118, Diagnostic Code 7806 (the rating criteria in effect prior to August 30, 2002, and from August 30, 2002, to October 23, 2008).

3.  The criteria for a rating in excess of 10 percent for postoperative right hallux valgus with bunionectomy of the right great toe are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2011).  

4.  The criteria for a rating in excess of 10 percent for postoperative left hallux valgus with bunionectomy of the left great toe are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2011).  

5.  The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2011). 

6.  The criteria for a compensable rating  for residuals of a fracture of the right ring finger are not met.  38 U.S.C.A. § 1155(West 2002 ); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5227 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his increased rating claims until December 2004 and September 2008, after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in October 2010.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  

Accordingly, the Board will address the merits of the Veteran's claims.  
 


Legal Criteria

General

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Right Pelvis Disability

The Veteran's right pelvis disability has been rated by analogy to the rating code for fracture of the femur is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5255 (impairment of the femur), as follows.  A rating of 10 percent is assigned for malunion with slight knee or hip disability.  A rating of 20 percent is assigned for malunion with a moderate knee or hip disability.  A rating of 30 percent is assigned for malunion with marked knee or hip disability.  A rating of 60 percent is assigned for fracture of the surgical neck with false joint, or for fracture of the shaft or the anatomical neck with nonunion but without loose motion and with weight bearing preserved with aid of a brace.  A rating of 80 percent is assigned for fracture of the shaft or anatomical neck with nonunion with loose motion (spiral or oblique fracture).

Alternatively, rating in excess of 20 percent may be warranted with flail joint of the hip (80 percent under Diagnostic Code 5254); for limitation of flexion of the thigh to 30 degrees or limited to 20 degrees (20 percent or 30 percent, respectively, under Diagnostic Code 5252); or for impairment of thigh in terms of limitation of abduction, adduction, or rotation (20 percent under Diagnostic Code 5253).

Rating higher than 20 percent may be warranted under Diagnostic Code 5250 for ankylosis of the hip, but the Veteran's right hip is not ankylosed so that diagnostic code is not applicable. 

Skin disability

During the pendency of this appeal, the rating criteria for skin disabilities changed.  

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000). 

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date. 

The Veteran's tinea cruris and tinea pedis are rated by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7806 addressing dermatitis or eczema.  

Prior to August 30, 2002, the rating criteria for eczema provided a noncompensable rating for slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating was warranted for eczema with exfoliation, exudation, or itching, if involving an exposed surface or extensive area.  A 30 percent was warranted for eczema with exudation or itching, constant, with extensive lesions or marked disfigurement.  A 50 percent rating was warranted for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations or was exceptionally repugnant.  

The Board notes that the rating criteria for scars have changed again, effective October 2008.  However these amended criteria apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was filed prior to October 2008 and he has not requested that his claim be considered under the revised criteria, his disability is rated under the prior rating criteria for scars.

The August 30, 2002, rating criteria provide that a noncompensable rating is awarded for dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy is required during the past 12-month period.  A rating of 10 percent is awarded for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is awarded for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or if systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is awarded for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas; or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period. 

Bilateral Bunion Disability

Hallux valgus is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5280 (hallux valgus, unilateral).  A rating of 10 percent is awarded for hallux valgus operated with resection of the metatarsal head, as well as for severe hallux valgus equivalent to amputation of the great toe.  There is no provision for a rating higher than 10 percent.

Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Amputation of the great toe is rated under the criteria of Diagnostic Code 5171, under which a rating of 10 percent is awarded for amputation without metatarsal removal.  A rating of 30 percent is awarded for amputation with removal of the metatarsal head. 

The Board notes that the Veteran has complaints of pain associated with bilateral pes planus.  The Veteran is not, however, in receipt of service connection for pes planus.  Thus, the rating criteria for pes planus will not be addressed.  

Hemorrhoids

The Veteran's hemorrhoids are evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this code, a noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  The maximum schedular rating of 20 percent is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures. 

Right Finger Disability

The Veteran's right ring finger disability has been rated under Diagnostic Code 5227.  

Injuries to the fourth (ring) finger with limitation of motion are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5230; ankylosis of the ring finger is rated under the criteria of Diagnostic Code 5227.  Under those diagnostic codes, limitation of motion to any degree is not compensable, and neither favorable nor unfavorable ankylosis is compensable. 

Amputation of the ring finger without metacarpal resection, at the proximal interphalangeal joint or proximate thereto warrants a 10 percent rating.  Amputation of the ring finger with metacarpal resection (more than half the bone lost warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5155.  

Burden of Proof 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

Right Pelvis Disability

By way of background, the Veteran was awarded service connection for a right pelvis disability in a March 1992 rating decision, and was assigned a 10 percent rating, effective December 1, 1991.  He filed the current request for increase in February 2001.  In a February 2007 rating decision, the RO increased the rating for the Veteran's right pelvis disability to 20 percent disabling, effective August 17, 2005-the date the RO received a claim for a TDIU.  The Board notes that the Veteran's increased rating claim for his right pelvis disability has been continuously on appeal since he filed a notice of disagreement to the February 2003 rating decision.  

During the Veteran's December 2002 VA examination, he did not report any problems associated with his service-connected right pelvis disability, nor did the examiner list any symptoms associated with a right pelvis disability.  

During a March 2006 VA examination, the Veteran reported ongoing pain down the right leg with aching and stiffness.  He denied flare-ups of his right pelvis disability, and advised that these symptoms were chronic and without change.  The examiner found evidence of deformity in the right pubic area that was manifested by a bony protrusion emerging from the right pubic ramus.  Physical examination revealed no malunion or nonunion in this area.  There was no tenderness, drainage, edema, pain with movement, or pain on palpation.  The examiner noted that weightbearing was normal and the Veteran is able to walk.  He did use a cane to assist him, and he was able to perform a partial knee bend, but only 1/8th of the way down.  There was no evidence of ankylosis, joint involvement, leg shortening, or constitutional symptoms.  The examiner indicated that the Veteran could move the right hip normally with flexion up to 90 degrees and performed easily.  Extension of the hip was also normal.  The examiner diagnosed the Veteran as having recurrent bony abnormality involving the right pubic ramus of undetermined etiology.  

The Veteran was afforded a VA examination in October 2010, during which he reported pain in his right hip caused by running, walking, or standing for greater than 30 minutes.  He advised that the constant pain is in the right groin area, but without radiation into the right leg.  The examiner indicated that the Veteran's symptoms had been stable since their onset.  Physical examination revealed no deformity, giving way, instability, incoordination, dislocation, subluxation, locking episodes, inflammation, or flare-ups.  There were complaints of pain, stiffness, and decreased speed of joint motion.  The examiner indicated that there were no abnormal findings of the right hip joint, nor was there weakness.  

Range of motion testing in the right hip revealed flexion to 114 degrees, extension to 21 degrees, and abduction to 28 degrees.  The Veteran was able to cross his right leg over his left leg, and he was able to point his toes outward greater than 15 degrees.  There was no additional pain or limitations following repetitive range of motion, nor was there evidence of ankylosis.  X-rays revealed large exostosis projecting inferiorly from the right side of the pelvis and a large bony spur projecting from the lesser trochanter.  There was no change from the previous findings in 1992, 2006, and 2008.  The femoral head and neck were within normal limits bilaterally.  The examiner opined that the Veteran's right pelvis disability had significant effects on the Veteran's usual occupation due to decreased mobility and strength.  This disability also moderately to severely impacted most of his activities of daily living.  

The Veteran is treated for his right pelvic disability at the VA Medical Center (VAMC).  A review of these outpatient treatment records shows consistent complaints of pelvic bone pain, difficulty walking, and painful flexion of the right hip.  During treatment, the Veteran was found to have full range of motion in the right hip joint, albeit with pain.  

Upon careful review of the evidence of record, the Board finds that the Veteran has experienced symptoms of his right pelvis disorder that are moderate in nature throughout the entire timeframe on appeal.  The Veteran has competently and credibly reported chronic pelvic pain on the right side for the entire appeal period.  This has been noted to impact his ability to work, and has caused him problems walking to the point where he must use a cane.  VA examinations report similar symptoms of the right pelvis disability, and the Veteran has continuously sought treatment at the VAMC for his right hip complaints.  In addition, the Veteran's March 2006 VA examination report lists the Veteran's complaints of right pelvic pain as being chronic and without change.  Thus, the Board finds that the Veteran's symptoms are most analogous to those associated with a 20 percent rating for moderate hip disability throughout the period on appeal.  

The Board has considered whether the Veteran's symptoms warrant a rating in excess of 20 percent, but finds that his symptoms do not more nearly approximate a marked hip disability.  The Veteran has generally had full range of motion in his hip and is able to walk, albeit with the aid of a cane.  Additionally, his complaints of pain have been consistent and without report of flare-ups, and the March 2006 and October 2010 VA examiners noted that the Veteran's symptoms have been stable.  In addition, the Veteran's symptoms do not reflect thigh flexion limited to 20 degrees to warrant a higher rating pursuant to Diagnostic Code 5252, and the maximum rating under Diagnostic Code 5253 is 20 percent.  Further, there is no clinical evidence showing a right hip flail joint to warrant a higher rating under Diagnostic Code 5254.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected right pelvis disability.  

Skin Disability

The Veteran was awarded service connection for tinea cruris and tinea pedis in a March 1992 rating and was assigned a 10 percent rating, effective December 1, 1992.  He filed his current request for increase in February 2001.  

During the Veteran's December 2002 VA joints examination, he reported dry skin and a history of tinea cruris and tinea pedis.  The examiner found no evidence of tinea cruris or interdigital tinea.  

The Veteran was afforded another VA examination in March 2006, during which he reported past treatment for his skin disability with creams and lotions.  He denied undergoing current treatment or any treatment for several years.  Upon physical examination, the examiner noted a little scaling between the fourth and fifth toes on each foot, but not other evidence of tinea pedis.  The examiner found no objective evidence of tinea cruris, and the groin area was perfectly normal.  The examiner indicated that the Veteran's skin disability affects 0 percent of his exposed areas.  The examiner indicated that the Veteran did not have any significant tinea infection at that time, but when he does have it, it affects less than 2 percent of the entire body.  The examiner diagnosed tinea pedis and tinea cruris, remote, and without evidence of infection at this time.  

Most recently, the Veteran was afforded a VA skin examination in October 2010 during which he reported tinea cruris, tinea pedis, and chronic pruritic rashes of the upper back.  The tinea cruris and tinea pedis were treated and there had been no recurrence.  The Veteran reported a chronic course of pruritic rashes without pustules, skin thickening, or associated skin infection.  He underwent private treatment for it two years prior, and reported constant itchiness.  He was prescribed a topical corticosteroid.  Physical examination revealed scattered, small noninflammatory acne on the upper back.  There were no other skin lesions, lichenification, or erythema on the scalp, torso, inguinal area, hands, or feet.  The examiner did find thickening and discoloration of the great toe nails.  The examiner diagnosed the Veteran as having mild, noninflammatory acne of the upper back, remote tinea cruris, resolved, and remote tinea pedis, resolved.  

The Veteran's problem list in his VAMC records show treatment for a skin disability, but he has not sought any significant treatment for the same. 

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his tinea cruris and tinea pedis whether under the old or newer rating criteria.  There is no evidence of constant exudation or itching, with extensive lesions or marked disfigurement to warrant a 30 percent rating under the rating criteria in effect prior to August 30, 2002.  Further, there is no evidence of record showing that the Veteran's tinea cruris and tinea pedis affect at least 5 percent of his whole body or exposed areas, nor is it shown that the Veteran requires intermittent systemic therapy such as corticosteroids or immunosuppressive drugs.  Based upon the rating criteria in effect after August 30, 2002, the Veteran would not even qualify for a 10 percent rating.  The 2002 VA examination showed minimal tinea pedis and no tinea cruris, and the examiner said during an active phase the tinea would not affect more than 2 percent of the Veteran's body.  As evidenced by the other VA examinations of record, the Veteran's tinea cruris and tinea pedis have resolved.  The Board acknowledges that the 2010 examination shows acne on the Veteran's upper back, but the Veteran is not service-connected for a skin disability manifested by acne.  The Board accords the Veteran full competence and credibility as to his contentions, but nothing in the correspondence to VA shows the skin disorder warrants a higher rating under the schedular criteria.  

Bilateral Bunion Disability

The Veteran was originally awarded service connection for a bilateral bunion disability in a March 1992 rating decision, and assigned noncompensable ratings, effective December 1991.  The Veteran was awarded temporary 100 percent ratings following his bunionectomies.  The Veteran filed a claim for increase in February 2001, and the RO awarded him a 10 percent rating for each foot in a February 2003 rating decision, effective, February 21, 2001.  The Veteran appealed these ratings.  

At a VA examination in December 2002, the Veteran reported that he has undergone two operations for his bilateral bunions, and found that they helped some.  The Veteran endorsed some stiffness in the forefoot, and difficulties walking on his toes and heels.  The examiner noted that the scars were well-healed.  

The Veteran underwent another VA examination in March 2006, during which he reported some pain in the great toes with prolonged standing and walking.  He denied treatment, flare-ups, use of assistive devices, or impact on his occupation or activities of daily living.  Physical examination revealed valgus deviation of the right great toe of 18 degrees and 10 degrees on the left great toe.  The examiner noted that both great toes would dorsiflex a few degrees, and the feet could dorsiflex to 20 degrees, and plantar flex to 40 degrees.  The examiner indicated that the Veteran was able to move both feet repetitively without any change in range of motion or undue pain.  The examiner found no objective evidence of painful movement of the feet or toes, and the Veteran was able to stand and walk normally.  There were no callosities, breakdown, unusual shoe wear pattern, skin changes, vascular changes, or other deformity.  The examiner diagnosed the Veteran as having postoperative bilateral hallux valgus.  

The Veteran was afforded a VA examination in October 2010, during which he reported progressively worse symptoms in both first metatarsophalangeal (MTP) joints.  The Veteran denied any swelling, heat, redness, stiffness, or weakness of the first MTP joints.  He endorsed pain, fatigability, and lack of endurance both while standing and walking.  The Veteran denied periods of flare-ups, but reported only being able to stand for 15-30 minutes at a time.  He also reported using shoe inserts and a cane to help with ambulation.  

The physical examination did not show evidence of abnormal weight bearing, pes cavus, or malunion/nonunion of the tarsal or metatarsal bones.  Range of motion testing on the left revealed 10 degrees angulation and 13 degrees dorsiflexion of the first MTP joint, but without evidence of MTP joint stiffness, swelling, redness, or heat.  Range of motion testing on the right revealed 11 degrees angulation and 15 degrees dorsiflexion of the first MTP joint, but without evidence of MTP joint stiffness, swelling, redness, or heat.  The Veteran's gait was found to be slightly antalgic with a cane, but otherwise was narrow and stable.  X-rays of the right foot revealed evidence of prior surgery and an old fracture of the mid-first metatarsal, but without any acute fracture or significant arthritis changes.  X-rays of the left foot revealed mild hallux valgus deformity and minimal degenerative change across the first MTP joint, but were otherwise unremarkable.  The physical examination also include examination of bilateral pes planus, but as noted above, the Veteran is not in receipt of service connection for bilateral pes planus and thus those findings will not be discussed herein.  

The examiner ultimately diagnosed the Veteran as having status-post bilateral bunionectomies and minimal degenerative joint disease of the left first MTP joint.  He noted the Veteran had bilateral foot pain and decreased mobility causing significant effects on his occupation, and it impacts many of his activities of daily living.  

A review of the VAMC treatment records reflects complaints of bilateral foot pain and history of bilateral bunionectomies.  The bilateral foot pain was mainly noted with respect to the Veteran's nonservice-connected bilateral pes planus and the shoe inserts prescribed for them.

On review of the evidence above, the Board notes the Veteran's current 10 percent rating for each foot for postoperative bunions is the highest evaluation available under the applicable rating criteria; it is also the highest evaluation available under the "amputation rule."

The Veteran was shown on examination to have DJD of the left MTP joint.  Where medical evidence shows claimant has arthritis, and where the diagnostic code applicable to the disability is not based on limitation of motion, as in this case, a separate rating may be assigned if there is additional disability due to limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks v. West, 8 Vet. App. 417 (1995).  However, there is no indication in this case that there is additional disability due to limitation of motion of the great toe.

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The Veteran's current 10 percent rating for each foot satisfies Lichtenfels.

Hemorrhoids

At a VA examination in December 2002, the Veteran reported passing blood about a month and a half prior to the examination.  Rectal examination was unremarkable, and the examiner did not find any evidence of hemorrhoids.  

The Veteran most recently underwent a VA examination in October 2010, during which he reported recurrent hemorrhoids 3 to 4 times a year.  These flare-ups include rectal pruritis and rectal bleeding.  He also reported occasional bloody stools, and was noted to have an internal hemorrhoid once during the time frame on appeal.  The Veteran denied fecal incontinence, difficulty passing stool, anal burning or itching, and  pain.  Rectal examination revealed no external hemorrhoids, anal fissures, anal tenderness, anal lesions, rectal masses, or rectal bleeding.  The examiner found evidence of an internal hemorrhoid present.  

The Veteran receives treatment for his hemorrhoids at the VA Medical Center.  A review of these records reflects notations of mild hemorrhoids, and intermittent and symptomatic hemorrhoids.  In October 2005 the Veteran underwent a colonoscopy, which revealed internal hemorrhoids, first degree with inflammation at the dentate line.  

The Board finds that the preponderance of the evidence is against a compensable rating for hemorrhoids.  The Veteran has reported experiencing pain and discomfort for many years as a result of his hemorrhoids.  Although he was noted to have an internal hemorrhoid following a colonoscopy, it was not identified as large, thrombotic and irreducible.  Excessive redundant tissue was not noted.  Further, there is no evidence that the Veteran experiences hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  Moreover, there is no competent evidence indicating that his mild hemorrhoids are causing fecal incontinence.  Accordingly, a compensable rating is not warranted.  38 C.F.R. § 4.114,  Diagnostic Code 7336. 

Right Finger Disability

The Veteran was originally awarded service connection for his right ring finger disability in a March 1992 rating decision, and was assigned a noncompensable rating, from December 1, 1991.  The Veteran filed his current request for increase in February 2001.

At a VA examination in December 2002, the Veteran reported pain in his hands for which he takes medicine.  The examiner found that the Veteran's fingers had full range of motion and function, and he had a good grip in both hands.  

The Veteran was afforded another VA examination in March 2006, during which the Veteran denied right ring finger pain.  Physical examination revealed a normal appearance of the right ring finger, without deformity.  Range of motion showed that the Veteran could extend his right ring finger straight, and could flex the finger normally to the midpalmar crease.  The examiner noted that the Veteran's right hand could perform all movements, including pushing, pulling, and picking things up.  There was no additional limitation of motion or increased pain following repetitive motion.  The examiner diagnosed the Veteran as having a remote fracture of the right ring finger without significant residuals.  

During the October 2010 VA examination, the Veteran reported intermittent pain in the proximal right finger and along the right distal fourth metacarpal bone.  He denied associated swelling and redness.  Aggravating factors included using his right hand more than usual and weather changes.  Symptoms are relieved by keeping the right hand warm and using pain medication.  The Veteran denied any functional limitation of the fingers of the right hand other than pain.  The Veteran identified his left hand has his dominant hand.  The examiner determined there was an overall decrease in hand strength of the right hand, but no decrease in dexterity or history of flare-ups.  

Upon physical examination, the examiner found no objective evidence of pain on active motion, nor did he observe limitation of motion.  There was no objective evidence of pain or additional limitation of motion following repetitive motion.  The examiner found no evidence of ankylosis or deformity of the right ring finger.  The Veteran did not exhibit any decreased strength for pushing, pulling, and twisting, nor did he have decreased dexterity for twisting, probing, writing, touching, or expression.  The examiner found no asymmetry, tenderness, swelling, erythema, or weakness of the right ring finger, and his range of motion was full and unimpaired.  X-rays of the right ring finger showed no evidence of fracture or dislocation.  There was a tiny calcific density seen adjacent to the palmar proximal middle phalanx, and a tiny chip fracture could not be completely ruled out.  There was no significant soft tissue edema identified, and the remainder of the visualized bony structures were grossly intact.  The examiner diagnosed the Veteran has having residuals of a remote right ring finger fracture without functional impairment.  The examiner found no significant pathology or functional impairment of the right ring finger based upon the physical examination and X-rays of the right hand.  

A review of treatment records from the VAMC shows no treatment for or complaints related to the Veteran's service-connected right ring finger disability.  The Veteran testified to swelling of the right ring finger, and that he cannot use his hand to put his shoes on, tie them, eat, or get a glass of water.  

On review of the evidence above, the Board notes the rating schedule does not compensate for loss of motion or ankylosis of the fourth (ring) finger, regardless of how severe such limitation may be.  Further, there is no evidence of osteoarthritis of the right ring finger to consider 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Accordingly, compensable rating under the rating schedule is simply not available. 

The Board has considered whether there is "functional loss" separately from consideration under the Diagnostic Code, per DeLuca.  In this case, the medical and lay evidence is entirely negative for the DeLuca factors and the Board concludes there is no compensable functional loss. 

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA  § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and his testimony before the Board, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to higher ratings under any applicable diagnostic codes. 

The Board has considered whether "staged ratings" may be assigned for the disabilities listed above, but the criteria for higher evaluations are not shown during any definable periods during the period of these claims.  

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

A 20 percent rating, but no more, for the entire appeal period for right pelvis disability is granted.

A rating higher than 10 percent for tinea cruris and tinea pedis is denied.

A rating higher than 10 percent for postoperative right hallux valgus is denied.  

A rating higher than 10 percent for postoperative left hallux valgus with degenerative joint disease is denied.  

A compensable rating for hemorrhoids is denied.

A compensable rating for a disability of the right ring finger is denied.  





REMAND

Unfortunately, the issues of entitlement to service connection for a disabilities of multiple joints, service connection for a sleep disorder, an increased rating for a gastrointestinal disability, and for entitlement to a TDIU must again be remanded for further development.

In October 2009, the Board remanded the Veteran's case for VA examinations for the above-noted disabilities.  The Veteran was afforded these examinations in October 2010, and for the reasons stated below, the Board finds that the examination reports are inadequate for deciding the Veteran's claims.  

In regards to the disability of the joints, to include as due to an undiagnosed illness, the VA examination only addressed the Veteran's bilateral shoulder complaints.  The Veteran has contended that he has multiple painful joints for which he seeks service connection.  Thus, the Veteran should be afforded another examination to determine whether the Veteran has any disability of the joints attributable to his period of active service or due to an undiagnosed illness.  

In regards to the claimed sleep disorder with loss of energy and fatigue, to include as due to undiagnosed illness, the examiner stated that the Veteran's symptoms were likely due to his PTSD.  The examiner noted the Veteran had chronic fatigue, but he did not meet the criteria for a diagnosis of chronic fatigue syndrome (CFS).  The examiner did not, however, address whether the Veteran's symptoms were due to an undiagnosed illness or an unexplained multi-symptom illness as requested in the remand.    

The Veteran's was afforded a VA examination for his gastrointestinal disability, but as noted by his representative in his January 2012 Written Brief Presentation (brief), the examiner only discussed the Veteran's irritable bowel syndrome (IBS) and not his concurrent complaints related to gastroesophageal reflux disease (GERD) and esophagitis.  

The Court has held that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the foregoing, the Board finds that another remand is necessary so that the development ordered in the Board's October 2009 remand may be accomplished. 

In addition, the Veteran's representative issued what the Board finds to be a Notice of Disagreement (NOD) to the initial ratings assigned for PTSD in an October 2011 rating decision.  In the January 2012 brief, the Veteran's representative indicates that the Veteran's PTSD had been rated as 30 percent disabling for pension purposes for several years, and the initial PTSD rating for service connection was only 10 percent.  He stated that this 10 percent rating prior to July 2011 for PTSD does not make sense based upon the Veteran's total social impairment.  He then requested that with an open TDIU claim, an increased rating for PTSD is also claimed.  The Board has reviewed the January 2012 brief and the representative's assertions.  Although the Board finds that the brief is not wholly clear as to the representative's intent (on the Veteran's behalf), it liberally construes the representative's assertions, and finds the document to be a valid NOD with the initial ratings assigned for PTSD.  The RO has not provided the Veteran with a Statement of the Case (SOC) in response to this NOD.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Finally, the Board finds that the question of entitlement to TDIU is inextricably intertwined with the outcome of the issues listed in this remand.  Thus, the issue of TDIU is deferred pending the resolution of the issues noted above.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  A Statement of the Case on the issue of entitlement to an increased initial rating for the Veteran's PTSD should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.

3.  Then, the RO or the AMC should arrange for the Veteran to undergo an examination by a physician or physicians with sufficient expertise to determine whether the Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness of which the claimed sleep disturbance, fatigue, loss of energy, joint problems are a manifestation. 

The claims files must be made available to and reviewed by the examiner(s). 

All tests and studies should be accomplished, and all clinical findings should be reported in detail.  
In addressing the questions below, the examiner(s) should refer to the following regulatory requirements for a diagnosis of chronic fatigue syndrome:

(a)  For VA purposes, the diagnosis of chronic fatigue syndrome requires:

(1)  new onset of debilitating fatigue severe enough to reduce the daily activity to less than 50 percent of the usual level for at least six months; and

(2)  the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and

(3)  six or more of the following

(i)  acute onset of the condition,
(ii)  low grade fever,
(iii)  nonexudative pharyngitis,
(iv)  palpable or tender cervical or axillary lymph nodes,
(v)  generalized muscle aches or weakness, which are separate and distinct from the symptoms of his service-connected fibromyalgia, 
(vi)  fatigue lasting 24 hours or longer after exercise,
(vii)  headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid stage),
(viii)  migratory joint pains, 
(ix)  neuropsychological symptoms,
(x)  sleep disturbance.

38 C.F.R. § 4.88a (2011).

The examiner or examiners should render opinions consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any currently diagnosed sleep disorder, fatigue, and joint disabilities are related to the Veteran's active service or were caused or permanently worsened by service-connected disability.  

The examiner or examiners should also render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness of which the claimed sleep disturbance, fatigue, loss of energy, joint problems are a manifestation. 

The rationale for all opinions expressed should be provided.

Based upon a review of the evidence of record, the clinical examination, and any laboratory tests accomplished, the examiner should state for the record whether there is a 50 percent or better probability that the Veteran has chronic fatigue syndrome under the criteria listed above. 

It is imperative that the physician address the presence or absence of the objective manifestations of chronic fatigue syndrome as set forth in the regulation cited above.  If attributable to an undiagnosed illness or a medically unexplained multisymptom illness, the examiner should specify the objective indications of chronic disability used as a basis to determine that chronic fatigue exists.  

The rationale for all opinions expressed must be provided. 

3.  The Veteran should be scheduled for a VA examination to ascertain the severity and manifestations of his service-connected gastrointestinal disability, including GERD, IBS, and esophagitis.  The claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the Veteran's claims-including his TDIU claim if warranted.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


